IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0883
                            Filed September 13, 2017


IN THE INTEREST OF E.T., J.T., B.G., and M.E.,
Minor Children

E.T., Father
       Appellant,

D.L.-T., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



       A father and mother appeal separately from the order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.



       John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for
appellant father of E.T. and J.T.
       Colin R. McCormack of Van Cleaf and McCormack, Des Moines, for
appellant mother.
       Thomas J. Miller, Attorney General, and Gretchen White Kraemer,
Assistant Attorney General, for appellee State.
       John P. Jellineck, Juvenile Public Defender, Des Moines, for minor
children.
       Nicole Garbis Nolan and Charles Fuson of the Youth Law Center, Des
Moines, guardians ad litem for minor children.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                          2


BOWER, Judge.

       A father and mother appeal separately from the order terminating their

parental rights.1 We find sufficient evidence to support the termination of both

the mother’s and father’s rights pursuant to Iowa Code section 232.116(1)(f) and

(h) (2017). We also find no exceptions to termination apply and termination is in

the best interests of the children. We affirm the juvenile court.

    I. Background Facts and Proceedings

       The four children came to the attention of the Iowa Department of Human

Services (DHS) when J.T. tested positive for methamphetamine at birth. Both

the mother and father denied use of methamphetamines, though both had

multiple drug tests return positive. The four children were found to be children in

need of assistance and removed from the parents’ care. During the CINA action

the juvenile court found the parents were offered reasonable efforts to work

toward reunification.    The permanency plan adopted by the juvenile court

required the parents to address their substance-abuse, mental-health, housing,

and domestic-violence issues.

       The mother successfully completed outpatient substance abuse treatment

but then once again tested positive for methamphetamine use. The father was

unsuccessfully discharged, tested positive for methamphetamine use, and failed

to complete a relapse prevention program. Neither parent reentered treatment.

The mother claims her positive drug tests were caused by allergy medication, but

she is unable to provide evidence to demonstrate this and has not stopped taking


1
  Only the father of E.T. and J.T. appeals. The father of B.G. does not appeal, and the
father of M.E. is deceased.
                                         3


or changed the medication. The mother attended therapy for only two months,

and the father attended therapy only once.

         Review hearings were held August 9 and October 12, 2016. The juvenile

court continued its prior orders and ordered additional services including family

team meetings, adjustments in the visitation schedule to accommodate the

father’s work schedule, and psychological evaluations. The juvenile court again

found reasonable efforts were being made.             On February 28, 2017, a

permanency hearing was held. The juvenile court found the parents had not

sufficiently addressed their substance-abuse, mental-health, housing, or

domestic-violence issues. The therapist for B.G. and M.E. testified the children

were told by the mother DHS lies and cannot be trusted. All visits between the

parents and children were fully supervised and did not progress beyond that

stage.      Both   the   mother   and   father   continued   to   test   positive   for

methamphetamine use and had active arrest warrants at the time of the

termination hearing. The juvenile court terminated the parents’ parental rights on

May 22, 2017.

   II. Standard of Review

         The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).       Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.     In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).          The paramount
                                         4

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

   III. Sufficiency of the Evidence

       Both the mother and father claim the evidence was not sufficient to

terminate their parental rights under section 232.116(1)(f) and (h). The mother

and father both concede the requirements of the first three elements of each

subsection are met and contest only the element that the children would suffer

further adjudicatory harm if returned to their care.             See Iowa Code

§ 232.116(1)(f)(4), (h)(4).   The mother and father have not addressed their

substance abuse, mental health, or housing. Both parents have continued to test

positive for methamphetamine use, even after receiving treatment and a year of

services through DHS.         Neither the father nor mother has meaningfully

participated in therapy. The children’s visits with the parents were often moved

due to the poor condition of the family home.

       The father claims he is still employed, has fixed many of the problems with

the family home, and has maintained a significant and positive relationship with

his children. However, he has not addressed his significant substance-abuse

and   mental-health    issues.     The   mother   claims   she    has   not   used

methamphetamine and the positive drug tests reflect her use of allergy

medication. The district court did not credit the mother’s testimony, noting there

was never an adjustment in the allergy medication or an offer of proof the

medication could cause false positives. Additionally, the mother testified she had

not used methamphetamine since she was eighteen. However, the statement

was clearly false as another child, B.G., was born with methamphetamine in her
                                         5


system when the mother was twenty-four. The mother has not addressed her

mental-health concerns.

       The parents did not make positive steps toward reunification. After a year

of services, no progress was made. The mother and father have both shown

themselves to be unwilling to put the needs of their children above their own

selfish indulgence and harmful behaviors. Returning the children to the care of

the parents at the time of the termination hearing would result in adjudicatory

harm. We find the evidence was sufficient to terminate their parental rights.

   IV. Best Interests

       We also find termination is in the best interests of all the children.

Throughout the entire case the parents have continued their pattern of substance

abuse. The parents have also refused to acknowledge and address significant

mental-health issues. The therapist for the older children testified they desire

permanency and stability. The parents are incapable of providing either. We find

the parents have proven themselves undeserving of the responsibility of caring

for and raising these children.     The children deserve a stable, caring, and

nurturing home, and we will not require them to continue to wait for such stability.

See D.W., 791 N.W.2d at 707.         Termination is in the best interests of the

children.

   V. Exceptions

       The juvenile court may decide not to terminate parental rights if any

exception set out in Iowa Code section 232.116(3) is shown. “The court has

discretion, based on the unique circumstances of each case and the best

interests of the child, whether to apply the factors in this section to save the
                                        6

parent-child relationship.” In re D.S., 806 N.W.2d 458, 475 (Iowa Ct. App. 2011).

The father claims the juvenile court erred in finding the exceptions to termination

did not apply. Specifically, the father claims his bond with the children is so

strong as to preclude termination. The father points to instances of playing with

the children during supervised visits. Isolated instances of the father properly

parenting and enjoying time with his children while supervised do not point to a

bond so strong as to preclude termination.

         The father also claims he should have been granted an additional six

months to work toward reunification. We refuse to deny the children stability for

an additional six months based on the father’s assurances he will finally become

a minimally acceptable parent. See D.W., 791 N.W.2d at 707. He has proven

himself incapable and unwilling to improve himself. Past behavior is the best

indication of future performance. See In re C.K., 558 N.W.2d 170, 172 (Iowa

1997).

         AFFIRMED ON BOTH APPEALS.